HILL, Judge.
Of the twenty-five arguments brought forward by defendant, we find all exceptions except one to be without merit.
Plaintiff had sought a refund of her security deposit on several occasions after moving out and had been rebuffed by defendant. The record indicates defendant scared plaintiff’s children on one occasion when he screamed at plaintiff. Thereafter, plaintiff and her boyfriend again sought a refund of the security deposit, and the boyfriend admonished the defendant that he had “no right to talk to [plaintiff] in this way.”
Thereupon, plaintiff testified:
He [defendant] ran up his back steps through his back door through his house and got out the front door, and I thought he had gone to get a gun or something so we left.
The defendant objected and moved to strike, which motion was overruled.
This was error and sufficiently prejudicial to require a new trial. Such testimony was nothing more than opinion and was incompetent. Plaintiff had no way of knowing what the defendant was going to do.
A witness must speak of facts within his own knowledge. Tyndall v. Hines Co., 226 N.C. 620, 623, 39 S.E. 2d 828 (1946). “Moreover, a witness’s opinion of another person’s intention on a particular occasion is generally held to be inadmissible.” (Citations omitted.) State v. Sanders, 295 N.C. 361, 369-70, 245 S.E. 2d 674 (1978).
A careful reading of the record before us reveals extreme tension between the parties during their negotiations after signing the lease and even during the trial. To permit such testimony to remain before the jury under these circumstances could elicit sympathy for the plaintiff and antipathy toward defendant.
For this reason, the judgment in the cause is vacated, and the defendant is granted a new trial.
New trial.
Chief Judge MORRIS and Judge PARKER concur.